Petitioner, Frank Sawyers, applies for a writ of habeas corpus to be admitted to bail, and states that he is unlawfully restrained of his liberty by Dave Wright, sheriff of Bryan county, Oklahoma, and detained in the county jail of said county to appear in the district court of said county to answer for the crime of murder in having killed one Lorene Bleeker in said Bryan county; that a complaint charging petitioner with the said offense has been heretofore filed before W.S. Archibald, justice of the peace for Durant township, Bryan county, Oklahoma, and an examining trial had therein, and that said justice held the petitioner without bail to await the action of the district court of said Bryan county on said charge; that thereafter, petitioner presented to the district judge of Bryan county his petition for habeas corpus herein to be admitted to bail, and upon a hearing in said court upon the record of the evidence adduced at the preliminary examination the said district judge refused to admit petitioner to bail. Further, petitioner alleges that he is not guilty of the crime of murdering said Lorene Bleeker, in that he acted in his own necessary self-defense in firing the shot that resulted in the death of said Bleeker, as is shown by the transcript of the evidence taken at the examining trial, and by the affidavit of petitioner attached to and made a part of this petition. For the reasons stated petitioner contends that he is wrongfully confined in the said county jail of Bryan county, and should be admitted to bail in a reasonable amount to await the action of the district court of said county on said charge. This cause came on to be heard before the court on January 23, 1920, at which time petitioner was represented by counsel who made an able presentation of the merits of the petitioner's application to be admitted to bail. The Assistant Attorney General also appeared, and strenuously opposed admitting petitioner to bail under the facts as adduced by the record in this case. After due consideration of the evidence adduced and the *Page 701 
reasons given in oral argument by counsel, it is the opinion of the court that the writ should be refused and bail denied, and it is so ordered.